       Case 1:19-cr-00690-KPF Document 121 Filed 03/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             19 Cr. 690 (KPF)

LUIS MESON,                                      SCHEDULING ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The parties are directed to appear for a change of plea hearing on

March 19, 2021, at 10:00a.m. The change of plea hearing shall take place by

videoconference, and instructions for accessing the conference will be

distributed in advance of the hearing.

      SO ORDERED.

Dated: March 11, 2021
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
